CORRECTED ALLOWABILITY NOTICE

EXAMINER COMMENT
This Corrected Allowability Notice corrects the listing of allowed claims. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.
 
ALLOWED CLAIMS
	Claims 33-43, 45-55, and 57-80 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a lacrimal implant for insertion into a lacrimal canaliculus of a patient.  The implant comprises a therapeutic agent and a contrast agent admixed with biocompatible material comprising a hydrogel polymer, wherein the contrast agent is configured to optically distinguish the lacrimal implant from a region of the eye.  The release rates of the therapeutic agent and contrast agent are different.  In use, this configuration may allow the contrast agent to be released after the therapeutic agent, such that the user may determine that the therapeutic agent is done releasing and to remove or change the implant (see [0246] of the instant application’s PGPub). 
The closest prior art is Borgia (cited previously), which teaches a lacrimal implant that comprises at least one therapeutic agent and/or a contrast agent admixed with and dispersed within a polymeric matrix (see paragraphs [0032-0034, 0038, 0047-0054]).  Borgia, however, does not teach or suggest that the polymeric matrix is a hydrogel, or that the release rates of the therapeutic agent and contrast agent are different.  
Struijker-Boulier (cited previously) also teaches an implant comprising a biodegradable hydrogel polymer matrix that is configured to release a therapeutic agent to the patient, wherein the release rate of therapeutic agent may be controlled by altering material properties of the hydrogel (see paragraphs [0018] and [0055]).  Struijker-Boulier, however, does not teach or suggest that the release rates of a plurality of substances disposed within the hydrogel matrix may be different. 
Although it is generally known in the art that therapeutic agents may be released from a polymeric matrix at a controlled rate (see US 6,217,895 to Guo et al., 5,773,019 to Ashton et al., and 5,739,176 to Dunn et al.)., there is no teaching or suggestion of releasing a therapeutic agent and contrast agent that are admixed in the same hydrogel matrix at different rates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781